Citation Nr: 0211074	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-02 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury with chondromalacia of the patella, 
currently assigned two separate 10 percent ratings.

2.  Entitlement to an increased rating for a compression 
fracture, L2, with degenerative joint disease, of the 
lumbosacral spine, currently assigned a 20 percent rating.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from August 1979 to January 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).  That decision denied increased ratings for left 
knee and back disabilities, which were then rated as 
noncompensable.  An August 2000 supplemental statement of the 
case (SSOC) granted two separate 10 percent ratings for 
residuals of an injury of the left knee, postoperative with 
chondromalacia of the patella and a 20 percent rating for a 
compression fracture, L2, with degenerative joint disease, 
lumbosacral spine.  As these ratings are not the full benefit 
sought, the issues remain on appeal.


REMAND

The Board's preliminary review of the claims file revealed 
that the veteran requested a hearing be held before a Member 
of the Board at the RO on his VA Form 9, Appeal to the Board 
of Veterans' Appeals, dated February 1998.  In a letter dated 
April 1999, the veteran asked that he be afforded a VA 
examination in lieu of a hearing.  He expressly stated that, 
should his claim remain denied after the results of his VA 
examination were reviewed, he would still want a hearing 
before a hearing officer at the RO.  The veteran's claim was 
certified to the Board without a hearing at the RO.

The Board sent a letter to the veteran dated June 13, 2002, 
to clarify his hearing request.  In this letter the veteran 
was asked if he wanted a hearing before a Member of the 
Board, either at the central office or the RO, or if he no 
longer wanted a hearing.  The veteran was informed that he 
had 30 days to respond and, if he did not respond, the Board 
would assume that the veteran wanted a hearing before a 
Member of the Board to be held at the RO.  As of August 22, 
2002 the veteran had not sent a response to the Board's 
request for clarification.  The letter sent to him in June 
2002 was not returned by the United States Postal Service as 
undeliverable, and thus the veteran is presumed to have 
received this notification.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development.

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
at the RO before a traveling Member of 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




